Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, dismissing relator’s writ of habeas corpus after a hearing. Relator asserts that he pleaded guilty to a nonexistent indictment and thus a fatal jurisdictional defect exists which requires granting the writ sought. This contention is premised on the assumption that the indictment to which he pleaded indicated his name as “ Elard ” rather than “ Eldard ” and was amended at the trial to cure this error. Clearly there is no indictment on record which would conform to this assumption but it is equally clear to us that relator pleaded guilty to the second indictment of record which spells his last name correctly, that at the trial there was merely a misstatement by the trial court as to the spelling of the relator’s name resulting presumably, at least in part, from the actions of the relator’s own lawyer, and that any amendment requested by the District Attorney was directed not to correcting relator’s last name but to add his second Christian name. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Aulisi and Staley, Jr., JJ., concur.